Title: From Benjamin Franklin to Vergennes, 24 November 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Nov. 24. 1780
I received the Letter your Excelly. did me the honour of writing to me the 22d. Instant, concerning the Complaint of the Sieur Rasquin against Mr. Williams, together with the Exposition des Faits as stated by the said Rasquin, which I return inclosed. In September last I received a Letter from the same Person with the same Complaint, which I immediately communicated to Mr. Williams. In answer he sent me Copies of 6. Letters he had written to the said Rasquin, by which it appears that the Orders of Williams were very precise and exact, and that Rasquin was continually endeavouring to impose upon him, great Quantities of things beyond his Orders, or that he had not ordered at all, and this notwithstanding repeated Admonitions to the Contrary.— That Rasquin had alledged in his Excuse, that he did it in conformity to Orders he had received from a Mr. Mercier; which Orders Williams asserts he never had authorised Mercier to give.— I have always found Mr. Williams to be very just, upright and correct in his Dealings: But he is willing and ready to submit to the Laws of the Land, & to the Decision of your Courts of Justice, I thought it best not to make myself Judge in a case wherein I might be supposed somewhat interested, but to leave Mr. Rasquin to the Remedy he might conceive himself entitled to in those Courts.— I send enclosed the above mentioned Copies of Mr. Williams’s Letters, for your Excelly.’s Perusal, tho’ I am sorry you should be troubled with such trifling Matters.
With the greatest Respect, I am, Sir, Your Excellency’s most Obedt. & most humble Servt.
B Franklin
M. le Comte de Vergennes
 
Endorsed: M. de R.
Notation by Gérard de Rayneval: Envoyé une note conseqte a cette Lettre à M. Rasquin
